*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on April 26, 2021 has been entered. 
Priority
This application is a 371 of PCT/JP2017/025037 filed on 07/07/2017. The application claims priority in Japanese applications 2016-136038 filed on 07/08/2016, 2016-146535 filed on 07/26/2016, 2016-176596 filed on 09/09/2016, 2017-035358 filed on 02/27/2017, 2016-255516 filed on 12/28/2016, 2017-035357 filed on 02/27/2017, and 2016-229398 filed on 11/25/2016.
Claim Status

It is noted that the claim set dated 04/26/2021 does not comply with 37 CFR 1.121, which requires claim text to be marked up to show deleted text and added text. The claim amendments incorporate changes, without marking up claim text, made in the after final response dated March 8, 2021, which was not entered on the record. The claims are entered on the record and examined for the purpose of compact prosecution.  
Withdrawn Claim Objections
Objection to claim 1 is withdrawn because “(poly)alkylene glycol” was replaced with “alkylene glycol”. 
Withdrawn Claim Rejections -35 USC § 112
Rejections of claims 1, 3-5, and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn because claim 1 was amended to replace “lactam-based” with “lactam”, and applicant’s argument was found persuasive; and claim 16 was amended to make the alternatives clear. Claims 3-5 no longer depend from an indefinite claim. 
Claim Objections 
	Claim 1 is objected to because lines 7-8 recite “poly(alkyleneglycol) monomer a (poly)alkylene glycol”, where “a (poly)alkylene glycol” phrase appears to be a typographical error. 
	Claim 1 recites multiple occurrences of “alkyleneglycol”. The claim is objected to because it should be two words “alkylene glycol”.  
Appropriate correction is required.  
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the optional structural unit" in line 15. There is insufficient antecedent basis for this limitation in the claim. Line 5 of the claim recites “optionally at least one structural unit”. The term in line 15 is require to recite “at least one structural unit” when referring to the optional monomer. Ground of rejection may be obviated by replacing the phrase in line 5 with “at least one optional structural unit” and the phrase in line 15 with “the at least one optional structural unit”. 
Claim 16 recites the limitation "the other monomer" in lines 1-2 and 7. There is insufficient antecedent basis for this limitation in the claim. The claim depends from claim 1 and the phrase is interpreted to refer to “optionally at least one structural unit”. In the event that the applicant accepts examiner’s suggestion for amendment of claim 1, ground of rejection in claim 16 may be obviated by replacing the first phrase “the other monomer is” with “the at least one optional structural unit is derived from a monomer”; and by replacing the second phrase “the structural unit derived from the other monomer is” with “the at least one optional structural unit is”.   


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 16 depends from claim 1, which requires a nonionic polymer. Claim 16 does not further limit claim 1 because claim 16 requires the copolymer of claim 1 to further comprise monomers that are ionic.
Claim 16 requires the at least one optional structural unit to be present in a concentration of 0 to 10 mole %. The claim fails to further limit claim 1 in an embodiment when the at least one optional structural unit is 0 mole %. In this particular embodiment the at least one optional structural unit would not be present.
Claim 17 depends from claim 1, which requires an N-vinyl lactam monomer. Claim 17 does not further limit claim 1 because claim 17 requires a structure that contains a moiety CR1R2=CR3(CH2)x- which is broader than the vinyl group. R1, R2, and R3 are defined as being the same or different and being selected from a hydrogen atom or an optionally substituted C1-C10 alkyl group and x is defined as an integer of 0 to 4. N-vinyl requires a vinyl group directly attached to a nitrogen atom. The structure in claim 17 encompasses N-vinyl when R1, R2, and R3 are all hydrogen atoms and x is 0. The remaining embodiments are outside the scope of N-vinyl, and therefore do not further limit claim 1.  


	In the remarks dated March 8, 2021, the applicant traversed the rejection of claim 16 because the claim requires ionic monomers to be to be present in an amount of no more than 10 mol. % relative to 100 mol. % of all structural units, and that those skilled in the art would recognize that, even if the monomers are ionic in character, the relatively small amounts would not change the nature of the polymer in claim 1 from non-ionic to ionic. 
	Applicant’s argument was fully considered but is not persuasive because addition of any number of ionic monomers to a nonionic polymer would change its character from nonionic to ionic. The applicant did not redefine the term “nonionic” and the term is given its plain and ordinary meaning. Nonionic means not ionic. In the case of the nonionic polymer in claim 1, the polymer is interpreted as not ionic, meaning the polymer does not contain any ionic character.  
Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 1, 3-5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 4,718,899 Date of Patent January 12, 1988 – of record in PTO-892 dated 01/29/2021).
The claims encompass an absorbent composite comprising a nonionic crosslinked polymer as described by the claims; and an absorbent base material, the absorbent composite having a mass ratio of the nonionic crosslinked polymer to the absorbent base material of 0.1 or more and less than 2.
The teachings of Itoh are related to urine absorbing and holding materials, which comprises a water insoluble copolymer. The copolymer is in the form of powder, granules, flakes, fibers, or a film and it is combined with fibrous material (Abstract). The copolymer comprises N-alkyl or N-alkylene substituted (meth)acrylamide and a copolymerizable monomer. By combining the urine absorbing material with a suitable material into a composite material, a pad like material is formed which can be regenerated for its repeated use (column 2 lines 12-49). In addition, one or more monomers selected from hydrophilic monomers, ionic monomers, and hydrophobic monomers may additionally be copolymerized. N-vinyl-2-pyrrolidone is an example of a hydrophilic monomer (column 3 lines 43-56). The hydrophilic monomer is present in an amount of 60 wt. % or less (column 4 lines 24-32). The copolymer is made water insoluble by copolymerizing the monomers with a crosslinkable monomer containing at least two double bonds. Crosslinkable monomers include ethylene glycol diacrylate and it is present in an amount from 0.01 to 10 wt. % (from column 4 line 33 to column 5 line 22). Specific examples of fibrous materials include cellulose (column 4 lines 51-52 and paragraph bridging columns 5-6).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed an absorbent composite comparing a copolymer and fibrous material, with a reasonable expectation of success because Itoh teaches an absorbent composite formed by combining a copolymer and a fibrous material. It would have been obvious to have selected cellulose fibers as the fibrous material because Itoh teaches cellulose fibers as suitable fibrous material. Fibrous cellulose material meets the limitation that requires an absorbent base material. It would have been obvious to have selected a copolymer of an N-alkyl substituted methacrylamide and 60 wt. % or less N-vinyl-2-pyrrolidone crosslinked with 0.01-10 wt. % of ethylene glycol diacrylate, with a reasonable expectation of success because Itoh teaches that copolymers are formed by copolymerizing an N-alkyl substituted methacrylamide selected from N-n-propylmethacrylamide with a non-ionic monomer selected from N-vinyl-2-pyrrolidone in an amount of 60 wt. % or less and where the copolymer is made water insoluble by crosslinking with 0.01-10 wt. % of a crosslinker selected from ethylene glycol diacraylate. N-n-propylmethacrylamide is an example of N-alkyl substituted methacrylamide (column 3 lines 4-10). The copolymer in Itoh meets the claimed copolymer limitations because the copolymer is formed from non-ionic monomers, and therefore it is nonionic; and it is crosslinked. The combined amount of N-vinyl-2-pyrrolidone and ethylene glycol diacrylate is 0.01-70 wt. %. 
For calculation purposes, a 100 g composition of monomers and crosslinker would contain 60 g of N-vinyl-2-pyrrolidone, 10 g of ethylene glycol diacrylate, and 30 g of N-n-propylmethacrylamide. Sixty grams of N-vinyl-2-pyrrolidone is equivalent to 0.540 moles (111 g/mole), 30 g of N-n-propylmethacrylamide is equivalent to 0.236 moles (127 g/mole), and 10g of ethylene glycol acrylate is equivalent to 0.0588 moles (170 g/mole). The total number of 
Considering that the calculation above was based on the highest amount N-vinyl-2-pyrrolidone and the highest amount of crosslinker, the remaining calculated concentrations would have resulted in less than 71.72 mole % of the two monomers. Thus, the prior art teaches a range of 71.72 mole % or less. The claimed range is obvious because it overlaps with the prior art range.
It would have been obvious to have formed the composite by combining 193 g of cellulose fibers and 20 g of copolymer, with a reasonable expectation of success because Itoh teaches these amounts as suitable for forming an absorbent composite (example 2 in columns 14 and 15). The weight ratio of copolymer to cellulose fibers is 20:193 which is equivalent to 0.103. The claimed range of weight ratios is obvious because it encompasses the prior art ratio.
Regarding claims 3 and 4, the composite comprises cellulose fibers which are hydrophilic.
Regarding claim 5, it would have been obvious to have formed the composite in the shape of a sheet because Itoh teaches shaping the composite in the form of a sheet (column 11 lines 51-66).
Regarding claim 16, it would have been further obvious to have modified the copolymer by including 30 wt. % or less of an ionic monomer selected from acrylic acid, with a reasonable expectation of success because Itoh teaches that the copolymer may be formed by 
For calculation purposes, a 100 g composition of monomers and crosslinker would contain 1 g of acrylic acid, 59 g of N-vinyl-2-pyrrolidone, 10 g of ethylene glycol diacrylate, and 30 g of N-n-propylmethacrylamide. One gram of acrylic acid is equivalent to 0.0139 moles (72 g/mole), 59 grams of N-vinyl-2-pyrrolidone is equivalent to 0.531 moles (111 g/mole), 30 g of N-n-propylmethacrylamide is equivalent to 0.236 moles (127 g/mole), and 10g of ethylene glycol acrylate is equivalent to 0.0588 moles (170 g/mole). The total number of moles of the three monomers is about 0.8397. Therefore, N-vinyl-2-pyrrolidone is present an amount of 63.24 mole % and ethylene glycol diacrylate is present in an amount of 7.00 mole %. The total mole % of N-vinyl-2-pyrrolidone and ethylene glycol diacrylate is 70.24 mole % based on the total number of moles of the four monomers. The claimed concentration range of acrylic acid, “the other monomer”, is obvious because it encompasses 1.65 mole %.
Adding 1 wt. % of acrylic acid would have resulted in a copolymer that meets the concentration requirements of N-vinyl-2-pyrrolidone monomer and alkylene glycol in claim 1.
Regarding claim 17, N-vinyl pyrrolidone is encompassed by the claimed formula when R1-R4 are all hydrogen atoms, x is 0, and y is 1.
In the remarks dated March 8, 2021, the applicant traversed the rejections over Itoh and stated that there is no basis from the teachings of the reference to use a polymer in which a total proportion of the structural unit derived from a N-vinyl lactam monomer and the structural units derived from an alkylene glycol monomer or poly(alkylene glycol) monomer to be 70-100 mole % relative to 100 mole % of all structural units. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://palr-dlrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617